Sawyer, J.
If the trunk in question was liable to attachment, the defendant, Durgin, was authorized to seize it, although in so doing he might to some extent interfere with the plaintiff’s possession of articles contained in it which were exempted. In taking the trunk into his possession upon attaching it, he must necessarily take with it its contents; and if he intermeddled with such of them as were not liable to attachment, to no greater extent than merely to remove them from the trunk and deliver them to the owner, or, upon his declining to receive them when offered, then to keep them safely until called for, he committed no wrong to the plaintiff for which he can be made liable in any form of action.
The only question which arises upon the case is, whether the trunk itself, or either of the other articles taken and sold by the defendant Durgin, namely, the cabinet-box, or breast-pin, were *349exempted from attachment by virtue of the provisions of sec. 2, ch. 184, of the Revised Statutes, in which are enumerated the several classes of property exempted from attachment and execution, and among which are “ the wearing apparel necessary for the debtor and his family,” and “ household furniture to the value of twenty dollars.”
The cigar-case and playing cards, it would seem to be conceded, do not come within the description of any of the kinds of exempted property.
Articles of jewelry, designed to be worn upon the person as ornaments, are not wearing apparel in the popular sense of the term. As understood in its ordinary signification, it means clothing; garments worn to protect the person from exposure, and not articles used for ornament merely. In its original signification the word a apparel” may have a more extensive meaning, including not merely vesture — habiliments for covering the person — but all ornaments and decorations worn with the vesture.
The exemption, however, under the statute is limited to the wearing apparel necessary for the debtor and his family. The word “ necessary,” as here used, is not to be understood in its most rigid sense, implying something indispensable, but as equivalent to convenient and confortable. Peverly v. Sayles, 10 N. H. 856. It would, therefore, include such articles of dress or clothing as might properly he considered among the necessaries in contradistinction to the luxuries of life. Davlin v. Stone, 4 Cush. 359. Whether an article attached is a necessary or a luxury, may, under some circumstances, be a question for the jury, depending upon the situation of the debtor and the character and uses, and perhaps the cost of the article. But in reference to trinkets, like a breast-pin, we think the court may be understood to know so much of their nature and purposes as to be at liberty to determine, without the intervention of a jury, that, under no circumstances, can they be held to be requisite for the comfort or convenience of the wearer, as apparel, so as to render them necessary within the meaning of the statute.
The trunk and cabinet-box, it is contended by the plaintiff, are *350household furniture. That either may be, and the former, at least, often is conveniently applied to household uses, and thus made to subserve the purposes tif household furniture, is undoubtedly true; but such we do not understand to be their primary or principal use. The expression, “ household furniture,” must be understood to mean those vessels, utensils or goods, which, not becoming fixtures, are designed in their manufacture originally and chiefly for use in the family, as instruments of the household and for conducting and managing household affairs. Neither of these articles would seem to hold such a place in the domestic economy. The trunk, though often perhaps made to some extent to take the place of the chest of drawers, the bureau or the wardrobe, is, nevertheless, in its construction designed for and adapted to the use of the traveller as such, rather than the householder. By the cabinet-box we understand an article designed, in its material and workmanship, rather for ornament than use, and, so far as designed for use, intended for keeping jewelry and other small articles of value; thus ministering to the taste of the owner rather than the necessities or convenience of the household.
The object of the statute is not to secure to the debtor the enjoyment of property of that charaeter at the expense of his creditors, but to prevent his being stripped of those articles of utility and convenience, under the limited value prescribed, requisite for the comfort of himself and family in maintaining a household in every condition of life.
The articles specified were all liable to attachment, and consequently the plaintiff, upon the facts stated, having no cause of action, there must be

Judgment for the defendant.